Case 2:19-cv-00190-DBH Document 22 Filed 08/23/19 Page 1 of 2                       PageID #: 3205



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

THOMAS SHORTILL,                       )
                                       )
       Plaintiff,                      )
                                       )       Civil No. 2:19-cv-00190-DBH
v.                                     )
                                       )
METROPOLITAN LIFE                      )
INSURANCE COMPANY, et al               )
                                       )
       Defendants                      )


                                    STIPULATION OF DISMISSAL

       Pursuant to the provisions of Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

the parties, through their respective counsel, hereby stipulate to the dismissal of all claims

pending in the above-captioned matter, with prejudice and without costs to any party.

DATED:         8/23/19

                                       /s/ Christopher C. Taintor
                                       (Counsel for Plaintiff)


                                       NORMAN, HANSON & DeTROY
                                       Two Canal Plaza, P.O. Box 4600
                                       Portland, Maine 04112-4600
                                       (207) 774-7000


DATED:         8/23/19

                                       /s/ Byrne J. Decker
                                       (Counsel for Defendants)

                                       Ogletree, Deakins
                                       2 Monument Square, Suite 703
                                       Portland, ME 04101
                                       (207) 387-2963
Case 2:19-cv-00190-DBH Document 22 Filed 08/23/19 Page 2 of 2                       PageID #: 3206




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

                                       Certificate of Service

        I hereby certify that on August 23, 2019, I electronically filed the Stipulation of

Dismissal with the Clerk of Court using the CM/ECF system which will send notification of such

filing to all counsel of record.




                                                       /s/ Christopher C. Taintor, Esq.
                                                       Attorney for Plaintiff


                                                       Norman, Hanson & DeTroy, LLC
                                                       Two Canal Plaza, P.O. Box 4600
                                                       Portland, ME 04112-4600
                                                       (207) 774-7000
                                                       ctaintor@nhdlaw.com




                                                 -2-
